DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 7, 11, and 17-22 have been cancelled.
Applicant's arguments filed 6/10/2022 have been fully considered.

Election/Restrictions
Claim 1 is directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 13-16, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 10/7/2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Claims 13-16 have been fully examined on the merits.
Claims 1-6, 8-10, and 12-16 are allowable.
This application is in condition for allowance except for the following formal matters: 
Applicant submitted a substitute specification on 6/10/2022. This substitute specification has NOT been entered.
	The marked copy of the substitute specification submitted 6/10/2022 does not show changes relative to the original specification filed 3/27/2019.  At least for example, page 15 of the original specification filed 3/27/2019 has text missing from the table; however, the corresponding table on pages 19-20 of the marked copy of the 6/10/2022 substitute specification contains text not present in the 3/27/2019 specification.  This text is not shown as a change or explained.  At least for example, the table on page 13 of the original specification filed 3/27/2019 is in a different orientation than the corresponding table on pages 16-17 of the marked copy of the 6/10/2022 substitute specification.  The table has been rotated counterclockwise by 90 degrees.  It differs from the originally filed specification.
	37 CFR 1.126 and MPEP 608.01(q) requires that a substitute specification must be submitted with markings showing all the changes relative to the immediate prior version of the specification of record.  The text of any added subject matter must be shown by underlining the added text.  The text of any deleted matter must be shown by strike-through or double brackets. 
Applicant should submit a new substitute specification showing all changes relative to the original specification filed 3/27/2019 with the required statement under 37 CFR 1.125(b).  Applicant should verify that all changes made in the marked up copy are reflected in the clean copy.
  

The specification is objected to because of the following informalities:
When an application is filed via EFS-Web with an ASCII text file sequence listing that complies with the requirements of 37 CFR 1.824(a)(2) -(6)  and (b), and applicant has not filed a sequence listing in a PDF file, the text file will serve as both the paper copy required by 37 CFR 1.821(c)  and the computer readable form (CRF) required by 37 CFR 1.821(e). Note that the specification must contain a statement in a separate paragraph that incorporates by reference the material in the ASCII text file identifying the name of the ASCII text file, the date of creation, and the size of the ASCII text file in bytes.  See MPEP 2422.03(I).  The sequence listing submitted 9/20/2018 by EFS-Web was not accompanied by an amendment to the specification that incorporates by reference the material in the ASCII text file.
Applicant’s 6/10/2022 substitute specification did not include this paragraph.  Applicant is reminded that with respect to the paragraph concerning the incorporation of the sequence listing, the size of the file must be in bytes not kilobytes (KB).  See MPEP 2422.03(I).
 
A new substitute specification with appropriate corrections is required.

Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIANNE P ALLEN whose telephone number is (571)272-0712. The examiner can normally be reached 7:00-3:30 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on 571-272-2911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Marianne P Allen/Primary Examiner, Art Unit 1647                                                                                                                                                                                                        
mpa